DETAILED ACTION
		Application No. 17/500,843 filed on 11/10/2021 has been examined. In this Office Action, claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
 Claims 13-15, 19-20 are depending on claim 15. The examiner is unclear to determine the proper dependency of these claims. The appropriate correction is required.

Claim 18 is objected, lack of antecedent basis for “the system of claim 12”. Appropriate correction is required.



Claim Rejections - 35 USC § 101 
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claims 7-11 and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In view of applicant specification it is not clear if system include definitive hardware or physical components. Applicant is suggested to insert – “memory and processor” in the claims to obviate this rejection.
Claims 8-11 and 16-18 are also rejected under 35 U.S. C 101 because they fail to resolve the deficiencies of claim 7.


Double Patenting 
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of patent No. 11,169,964 B2.  Claims 1-12 of patent No. 11,169,964 B2 (e.g., generating, via a processor, a set of hashes for each of a plurality of objects; computing, via the processor, a high-dimensional sparse vector for each object, wherein the vector represents the set of hashes for each object; computing, via the processor, a combined high-dimensional sparse vector from the high-dimensional sparse vectors for all objects; determining, via the processor, a group of hashes to be suppressed by using the hash suppression threshold; and suppressing, via the processor, the group of selected hashes when performing an action) contain almost similar element (e.g., generating, via a processor, a hash for an object; computing, via the processor, a vector for the object, wherein the vector represents the hash for the object; computing, via the processor, a combined vector from the vector and additional vectors of one or more different objects; computing, via the processor, a hash suppression threshold; determining, via the processor, whether the hash should be suppressed by using the hash suppression threshold; and suppressing, via the processor, the hash when performing an action) of claims 1-20 of the instant application and as such anticipate claims 1-20 of the instant application.

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 1-20 to arrive at the claims 1-20 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Udupa et al (US 2011/0213784 A1) in view of Xue (US 2013/0301935 A1) further in view of Ioffe (US 8,750,562 B1).

 	As per claim 1, Udupa teaches a method comprising: generating, via a processor, a hash for an object ([0005], e.g., produces the first binary hash code representing that semantic object); computing, via the processor, a vector for the object, wherein the vector represents the hash for the object ([0023]-[0045], e.g., each semantic object in each pair of parallel objects is next subjected to feature extraction to produce a feature vector representing the semantic object); 
Udupa does not explicitly teach computing, via the processor, a combined vector from the vector and additional vectors of one or more different objects; 
However, Xue teaches computing, via the processor, a combined vector from the vector and additional vectors of one or more different objects ([0043], e.g., combine the vector of each sub-image to a multiple dimensional vector). 
Thus, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to apply the teachings of Xue with the teachings of Udupa in order to efficiently enabling a system for generating a multiple dimension vector based on the histograms associated with the image (Xue).
Udupa and Xue do not explicitly teach computing, via the processor, a hash suppression threshold; determining, via the processor, whether the hash should be suppressed by using the hash suppression threshold; and suppressing, via the processor, the hash when performing an action.  
However, Ioffe teaches computing, via the processor, a hash suppression threshold; determining, via the processor, whether the hash should be suppressed by using the hash suppression threshold; and suppressing, via the processor, the hash when performing an action (col.5, lines 1-19, e.g., a certain number of hashes for one or more of the sources to generate a fixed number of hashes, and then groups these hashes into groups of one or more hashes to adjust the threshold used for matching).  

Thus, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to apply the teachings of Ioffe with the teachings of Udupa and Xue in order to efficiently enabling a system for generating a plurality of hashes based on wavelet descriptors associated with the media (Ioffe).
 	As per claim 2, further comprising: generating, via the processor, a hash for a new object; determining, via the processor, whether the hash for the new object is included in the group of suppressed hashes; and removing, via the processor, the suppressed hash if the hash is included in the group of suppressed hashes (see rejection of claim 1 above and further see col.7, lines 18-37 of Ioffe, e.g., hash the one or more wavelet-based hashes, and removal of the hash).  
Regarding claim 7, claim 7 is rejected for substantially the same reason as claim 1 above. 
Regarding claim 8, claim 8 is rejected for substantially the same reason as claim 2 above. 

Claims 4, 6, 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Udupa et al (US 2011/0213784 A1) in view of Xue (US 2013/0301935 A1) in view of Ioffe (US 8,750,562 B1) further in view of Ancin et al (US 2011/0087669 A1).

 	As per claim 4, Udupa, Xue and Ioffe do not explicitly teach wherein the combined vector indicates how many objects include each hash.
However, Ancin teaches wherein the combined vector indicates how many objects include each hash [0036], e.g., a hash component the counts from word vector that correspond to the words associated with that hash component). 
Thus, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to apply the teachings of Ancin with the teachings of Udupa, Xue and Ioffe in order to efficiently enabling a hash function of the system to count the number of words associated with hash component (Ancin).

 	As per claim 6, wherein the vectors are high-dimensional sparse vectors ([0033], e.g., vectors are high-dimensional sparse vectors, Ancin).  

 	Regarding claim 11, claim 11 is rejected for substantially the same reason as claim 6 above. 

Claims 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Udupa et al (US 2011/0213784 A1) in view of Xue (US 2013/0301935 A1) in view of Ioffe (US 8,750,562 B1) further in view of Sayad et al (US 11288240 B1).

 	As per claim 16, Udupa, Xue and Ioffe do not explicitly teach wherein the data objects are executed as a batch algorithm, such that all data objects are known before execution.  
However, Sayad teaches wherein the data objects are executed as a batch algorithm, such that all data objects are known before execution (col.27, lines 52-67 and figs.8B-8C, e.g., data arrive at a batch or one by one basis).  
Thus, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to apply the teachings of Sayad with the teachings of Udupa, Xue and Ioffe in order to efficiently enabling a system for receiving data in batch processing (Sayad).

 	As per claim 17, wherein the data objects are executed as streaming applications, such that data objects are received in a sequential manner (Figs.9, e.g., applications to manage the process streams of incoming bidding data, Sayad).  

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any wav. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]].






Allowable Subject Matter

	Claims 3, 5 and 9-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A Sana/Primary Examiner, Art Unit 2166